DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 22 December 2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 25 September 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 September 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (“Byrne”; U.S. Pre-Grant Publication Number 2015/0105343) in view of Bramke et al. (“Bramke”; European Patent Application EP 1 818 392 A1). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 25 September 2020. A response to applicant’s traversal follows the reiterated rejection below.
Byrne teaches methods of culturing cells comprising the use of a basal culture medium supplemented with combinations of nucleoside triphosphates and deoxynucleoside triphosphates (dNTP; see for example embodiments 3 and 4, para. [0013]-[0014]), including deoxyuridine, deoxycytidine and deoxythymidine (AKA thymidine) in concentrations that reside squarely within the presently recited ranges (see paragraphs [0198]-[0203] for example). To wit, Byrne teaches that the concentration of nucleoside triphosphate may be about (for example) 50 µM at paragraph [0199], page 11, which for each of the recited deoxynucleoside triphosphates (based on a molecular weights for each dNTP of 467-482 g/Mol) converts to about ~23 mg/L.  Byrne teaches that their methods and compositions pertain to the discovery that deoxyribonucleoside supplementation can increase genetic stability in stem (animal) cells including induced pluripotent stem cells (IPSCs) in culture (see paragraph [0111] for example). Byrne does not teach making recombinant CHO cells transformed with a gene encoding an antibody.
Bramke teaches a cell culture medium for growing CHO cells (paragraph [0028]) that express a recombinant antibody (paragraph [0025]), wherein said culture medium comprises elevated levels of deoxyuridine and thymidine. See claims 1-10 for example. Bramke teaches at paragraph [0015] that the level of thymidine family member in the culture should range from 50 
It would have been obvious to one of ordinary skill in the art to combine the cell culture techniques of Byrne comprising culturing mammalian cells in deoxyuridine, thymidine and deoxycytidine at the concentrations recited in the present claims with the methods of culturing CHO cells to produce antibodies as taught by Bramke. Byrne that their method of utilizing nucleoside supplementation can also augment dNTP pool size in a wide range of other human and non-human cell types including skin fibroblasts, mesenchymal stem cells, which they teach would reduce the incidence of genetic damage and assist in differentiation of a wide range of cell types (see paragraphs [0116]-[0116] for example). The use of the cell culturing conditions of Byrne as applied to the methods of Bramke would amount to simple substitution of one known element for another to obtain predictable results. The teachings of Byrne differ from the claimed invention only in the type of cell and the production of target polypeptide in that cell, and the type of cell in the production of that target polypeptide are supplied by Bramke. Furthermore, one of ordinary skill in the art would have had a full expectation that applying the cell culturing conditions of Byrne to the cells of Bramke would provide for their growth with a reasonable expectation of success. Accordingly, in the absence of evidence to the contrary one of ordinary prima facie obvious at the time the invention was made.

Response to traversal
Applicant traverses the instant rejection by arguing that Byrne does not teach or suggest culturing any differentiated cells in the disclosed medium. However, this is neither dispositive (since Byrne teaches culturing fibroblasts), nor persuasive since Bramke was relied upon for culturing differentiated (i.e. CHO) cells. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Bramke mentions deoxycytidine only once in the context of an expansive list of “optional” elements, and Bramke fails to provide any teaching or suggestion of a concentration of deoxycytidine. This has been fully considered, but is not convincing. Bramke teaches at paragraph [0131]-[0133] the use of nucleosides including deoxycytidine, and specifically teaches that nucleosides may be included within a range of 0.001 to 50 mg/L for nucleosides. Thus, there is overlap between the teachings of Bramke and the instant invention, which recites a range of 15 to 50 mg/L. See M.P.E.P. § 2144.05 (I): In the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Applicant’s argument is not persuasive therefore.

It is argued that Bramke “generically discloses an expansive range of thymidine concentrations spanning 2.5 mg/1 to 2500 mg/1, which is more than two orders of magnitude larger than the claimed subrange.” By applicant’s own argument therefore, there exists a prima facie case of obviousness with regard to thymidine in the instantly recited range in view of the well-settled case law discussed above. Moreover, the “expansive range” referred to by applicant is but one aspect of Bramke’s disclosed ranges of thymidine. For example, paragraph [01015] specifically teaches a range of the thymidine family member in the cell culture medium is between 50 µg/l to about 50 mg/l, which is far closer to applicant recited range. Applicant’s arguments regarding the ranges of the recited nucleosides in culture are thus not persuasive.
It is argued that it would not be obvious to substitute the stem cells disclosed in Byrne with a terminally differentiated cell line like CHO cells, since Byrne teaches that its medium is specifically designed for stem cells and Bramke’s medium is allegedly distinct with respect to the cited art teaches precisely that.
Applicant argues that “[i]nstead of articulating a proper motivation or explain the alleged expectation of success, the Examiner has merely pointed to disparate elements of different disclosures and alleged obviousness in terms that MPEP § 2143.01(IV) plainly explains are ‘not sufficient’”.  See applicant’s response of 22 December 2020, page 6. However, this statement appears to misapprehend the basis of the instant obviousness rejection. Applicant’s attention is referred to MPEP § 2143(I)(B), which sets forth the elements required to make a case for obviousness based on the concept that it is obvious to engage in simple substitution of one known element for another to obtain predictable results:
“To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.”

Note that the term “motivation” is nowhere to be found in this rationale for obviousness set forth in the M.P.E.P. Accordingly, applicant’s arguments are unpersuasive for the simple fact that they require elements that are not in fact required. Applicant’s arguments that “[w]ithout any articulation of motivation for why a person of ordinary skill in the art would culture recombinant CHO cells that express an antibody in Byrne’s medium, which was designed specifically for stem cells, this rejection is textbook impermissible hindsight…” are similarly unpersuasive. In In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The rejection is considered proper, and is maintained accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633